Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 25, 2021 has been entered.
 
Response to Amendment
The amendment filed on June 25, 2021 has been entered.  Claims 1-24 remain pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, having the sheath fluid damper including two gas chambers disposed in series along the microfluidic channel (as recited in Claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1504.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Claim 8 has been amended to recite how the sheath fluid damper is disposed along the microfluidic channel.  This limitation fails to comply with the written description requirement because the applicant has failed to describe in the specification HOW having a damper disposed along the microfluidic channel would reduce the variations in the sheath fluid flow rate by the compression & expansion of the gas in response to the fluid flow in the sheath fluid channel (as disclosed in Claim 1).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 13 & 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 has been amended to recite how “the sheath fluid damper includes at least two gas chambers disposed in series along the microfluidic channel”.  This renders the claim indefinite because it is not clear if the claim is correct as written (which as noted above fails to comply with the written description requirement) OR the claim was intended to recite that the two gas chambers were disposed in series along the sheath channel (identical to the amendment that was made to 
To expedite prosecution, Claim 8 will be interpreted as intending to recite that the two gas chambers are disposed in series along the sheath fluid channel. 
Claim 13 - Line 1 still recites “the fluid bubble damper” where Claim 12 (in which Claim 13 depends on) was amended to change “a fluid bubble damper” to “a sheath fluid damper” (see Line 9 of Claim 12).  This renders the claim indefinite because it is not clear if this is an antecedent basis issue (where Claim 13 was intended to recite “a fluid bubble damper” OR Claim 13 was intended to be amended in the same manner as Claim 12 and recite “the sheath fluid damper”.
To expedite prosecution, the examiner will interpret Claim 13 as intending to recite “the sheath fluid damper” to remain consistent & have proper antecedent basis with Claim 12.
Claim 22 recites the limitation "the sorting chamber" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 23-24 are rejected by virtue of their dependency on Claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al (US 2005/0123450 A1) (Gilbert hereinafter) in further view of Sharpe et al (US 2014/0170697 A1) (Sharpe hereinafter) & Chou (US 7,258,774 B2) (Chou hereinafter).
Regarding Claim 1, Gilbert teaches:  A system (100), comprising: 
a microfluidic channel (19a) in fluid communication with a sorting chamber (Paragraph 37; This describes how the secondary focusing region (19) passes the sheath flow to a particle sorting system which would have some type of “sorting chamber”), a sheath fluid channel (12 & 13), and a sample fluid channel (16); 
a sheath pump in fluid communication with the sheath fluid channel (Paragraph 33 - Lines 8-10), the sheath pump configured to pump a fluid through the sheath fluid channel to the sorting chamber at a sheath fluid flow rate (Figure 2A; Please note that sheath pump described in Paragraph 33 would achieve some “sheath fluid flow rate”).
Gilbert fails to teach:  a sample fluid pump in fluid communication with the sample fluid channel, the sample fluid pump configured to pump fluid through the sample fluid channel to the sorting chamber at a sample fluid flow rate;
the sheath pump is a sheath peristaltic pump; and
 	a sheath fluid damper including a gas and in fluid communication with the sheath fluid channel, the sheath fluid damper configured to reduce variations in the sheath fluid flow rate by compression and expansion of the gas in response to fluid flow in the sheath fluid channel.
However, Sharpe does disclose a system (Figure 1) for pumping a sample fluid (102) & sheath fluid (104) into a sorting chamber (112), where the system further comprises:
a sample fluid pump (110; Paragraph 40 describes how the flow control mechanisms (110) may be peristaltic or displacement pumps) in fluid communication with the sample fluid channel (106; Figure 1), the sample fluid pump configured to pump fluid through the sample fluid channel (106) to the sorting chamber (112) at a sample fluid flow rate (Figure 1; Please note that because the claim merely recites “a sample fluid flow rate” without providing any specifics/restrictions, any flow rate achieved by the sample fluid pump would be considered a “sample fluid flow rate”); and 
a sheath peristaltic pump (110; Paragraph 40 describes how the flow control mechanisms (110) may be a peristaltic pump) in fluid communication with the sheath fluid channel (108; Figure 1). 
Modifying Gilbert with a sample fluid pump would help to ensure that the sample fluid is being properly supplied to the sorting chamber during operation.  Also, it is noted that a simple substitution of one known element (in this case, the generic sheath pump of Gilbert) for another (in this case, a peristaltic sheath pump, as taught by Sharpe) to obtain predictable results (in this case, a microfluidic pump assembly capable of pressurizing a sheath fluid) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify to microfluidic pump assembly of Gilbert to have a sample fluid pump AND to have the sheath & sample fluid pumps be peristaltic pumps, as taught by Sharpe.  Such a modification would ensure that the sample fluid is adequately supplied to the sorting chamber AND to have the fluid pumped using a well-known type of microfluidic pump.  
Chou does teach a fluid pumping system comprising 

a fluid channel (3034; Column 31 - Line 32) in fluid communication with the sorting chamber (Figure 31B); 
a peristaltic pump (3010; Paragraph 31 - Lines 18-28); and 
a fluid damper (3014; Please note that the damper according to Chou’s present invention comprises a flow channel formed in an elastomer material, and an energy absorber adjacent to the flow channel, see Column 2 - Line 66 through Column 3 - Line 4.  So the “energy absorber” is a structural part of the Chou’s damper.  Chou then specifies in Column 27 - Lines 66 through Column 28 - Line 6 that the “energy absorber” can take several forms, including but not limited to a flexible membrane, a pocket filled with a compressible fluid, and/or flexible walls of the flow channel itself.  Therefore, the flexible wall/membrane that separates the gas in the fluid damper cavity from the fluid in the flow channel is an integral part of Chou’s damper) including a gas (Column 27 - Lines 27-32; This describes how the fluid damper can be an encapsulated pocket of fluid medium such as gas) and in fluid communication with the fluid channel (Figure 30B; Please note that the claim, as written, does not say that the “gas” is in fluid communication with the fluid channel, but that the “fluid damper” (as a whole) is in fluid communication with the fluid channel.  The identified dampers (3014) is disposed above the fluid flow channel (3034), so the fluid being pumped through the fluid flow channel can be attenuated by the dampers (3014), see Column 31 - Lines 30-32.  This would result in the “fluid damper” being in fluid communication with the fluid channel, see Figures 26-28), the fluid damper (3014) configured to reduce variations in the fluid flow rate by compression and expansion of the gas in response to fluid flow in the fluid channel
Please note that the proposed modification being made is to add Chou’s fluid damper to Gilberts sample fluid channel (16), sheath fluid channels (12 & 13) & the microfluidic channel (19a).  So the fluid damper added to the sheath fluid channel would be a sheath fluid damper.
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Gilbert (as modified by Sharpe) such that a fluid damper was in fluid communication with each of the fluid channels, as taught by Chou, to provide the benefit of reducing any variations in the fluid flow rate of the fluid being pumped into the sorting chamber (Chou: Column 27 - Lines 23-25).
Regarding Claim 2, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 1, wherein Gilbert discloses:  further including a disposable substrate (Please note that any material/component is able to be disposed of in some way, making Gilberts substrate “disposable”) defining at least a portion of the microfluidic channel (19A; see Figure 2A & Paragraph 37).  
While Gilbert does disclose that their microfluidic channel is connected to a sorting chamber (see Paragraph 37), Gilbert is silent regarding the disposable substrate also defining at least a portion of the sorting chamber.
HOWEVER, the courts have held that the use of one piece construction would be merely a matter of obvious engineering choice (see MPEP § 2144.04 Paragraph V.B) and so having the sheath flow structure (100) & sorting chamber defined on the same substrate would have been obvious to one or ordinary skill in the art at the effective filing date of the claimed invention.  This is supported by Chou which is also directed to a microfluidic device (see Abstract) with a microfluidic flow channel (3034 which directs fluid to a sorting chamber (3038; Column 31 - Lines 
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Gilbert (as modified in view of Claim 1) to have the sorting chamber defined on the same substrate that defines the microfluidic channels, as taught by Chou, as using one piece construction would have been considered an obvious engineering choice to a person of ordinary skill in the art.
Regarding Claim 3, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 2, wherein Gilbert as modified by Chou (in view of Claim 2) further teaches:  wherein at least a portion of the sheath fluid damper is formed on the disposable substrate (Gilbert teaches how the sheath fluid channel (12 & 13) is disposed on the outer surface of the substrate (see Figure 2A).  This would result in the sheath fluid damper (which was incorporated into Gilbert by Chou in view of Claim 1) would also be formed on the disposable substrate).  
Regarding Claim 4, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 2, wherein while Gilbert further teaches:  wherein the disposable substrate includes silicone (Paragraph 49).
Regarding Claim 5, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 1, wherein Gilbert & Chou are silent regarding:  wherein the variations of the sheath fluid flow rate are reduced to less than 10% of an average sheath flow rate.  
HOWEVER, the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation & it is the normal desire of scientists to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the a damper which reduces or eliminates the fluid oscillation within the fluid channel.”  This is describing how the damper reduces the fluctuation of the velocity of the fluid as it is pumped.  While Chou is silent regarding how much the variations of the fluid flow rate is being reduced/eliminated, the examiner holds that one of ordinary skill in the art would recognize that “reduces or eliminates the fluid oscillation” would encompass the claimed “10%” reduction because in Chou eliminating the fluid oscillation would mean that the variations of the fluid flow rate were brought down toward 0%, which would be “less than 10%”.
Therefore, the examiner holds that it would have been within the general skill level of a worker in the art before the effective filing date of the claimed invention to determine the optimum percentage of oscillations reduction based on the particular application through routine experimentation, and apply this optimum reduction to Gilbert (as modified with Chou’s damper in view of Claim 1). 
Regarding Claim 6, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 1, wherein Gilbert & Sharpe are silent regarding:  wherein the sheath fluid flow rate is from 1 μl/min to 1 ml/min.  
HOWEVER, Chou does teach how a microfluidic pump can pump around 0.1 μl (Column 13 - Lines 29-35).  Please note that the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 Paragraph I).  So the claimed range in Chou of “around 0.1 μl” would overlap with the claimed range of 1 μl/min to 1 ml/min.  
Gilbert teaches how the sheath fluid channel (12 & 13) comprises a pump (Paragraph 33) that would achieve some sheath fluid flow rate.  Modifying Gilbert such that their microfluidic pumps were capable of achieving a flow around 1 μl/min would allow Gilbert’s assembly to be used in applications that require a sheath flow rate of around 1 μl/min.
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the microfluidic pump assembly of Gilbert (as modified in view of Claim 1) such that the sheath flow rate of the pump was from 1 μl/min to 1 ml/min, as taught by Chou, if such a flow rate was required for the sheath fluid being supplied to the sorting chamber. 
Regarding Claim 7, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 1, wherein while Gilbert was modified with Chou’s dampers in view of Claim 1 (and Chou appears to show the flow channels being “rectangular” in shape (see Figure 7B) and an embodiment where the damper (2700) forms a rectangular chamber (see Figure 27)).  HOWEVER, Chou is not explicit regarding the shape and the hand drawn figures cannot be relied upon for explicitly teaching the shape, so Gilbert, Sharpe & Chou are silent regarding:  wherein the sheath fluid damper includes at least one of a rectangular gas chamber, a cylindrical gas chamber, an oval gas chamber, and a round gas chamber.  
However, the courts have held that any changes in shape in a component was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant.  The examiner would hold that by the applicants own admission in Paragraph 50, the shape of the gas chamber can be of “any suitable shape”.
 Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the microfluidic pump 
Regarding Claim 8, as being interpreted under 35 USC 112(b) as outlined above, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 1, wherein Gilbert as modified by Chou in view of Claim 1 further teaches:  wherein the sheath fluid damper (Gilbert was modified in view of Claim 1 to have fluid dampers (as taught by Chou) which were incorporated into the sample fluid channel, sheath fluid channel, & microfluidic channel) includes at least two gas chambers disposed in series along the sheath fluid channel (Please note that the claim is being interpreted under 35 USC 112(b) as intending to recite how the two gas chambers are disposed on the “sheath fluid channel” as opposed to being disposed on the “microfluidic channel”; Chou: Figure 30B; Column 28 - Lines 23-26; As noted above, Gilbert was modified in view of Claim 1 to have fluid dampers (as being taught by Chou) disposed on at least the sheath fluid channel & sample fluid channel, where Chou describes how the damper is formed from at least two gas chambers disposed in series along their respective channels).
Regarding Claim 9, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 1, wherein Gilbert, Sharpe & Chou are silent regarding:  wherein the sheath fluid damper has a volume of from 60 mm3 to 600 mm3.  
HOWEVER, the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation & it is the normal desire of scientists to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages, see MPEP § 2144.05 Paragraph II.A.  With respect to 3.
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the microfluidic pump assembly of Gilbert (as modified to include Chou’s dampers in view of Claim 1) such that the volume defined by the fluid dampers was from 60-600 mm3 depending on the amount of dampening required.
Regarding Claim 10, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 1, wherein Gilbert, Sharpe & Chou are silent regarding:  wherein the sheath fluid damper is configured to reduce the variations of the sheath fluid flow rate by more than 95%.  
HOWEVER, the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation & it is the normal desire of scientists to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages, see MPEP § 2144.05 Paragraph II.A.  With respect to Chou’s dampers (which as noted above were incorporated into Gilbert in view of Claim 1), they describe in Column 27 - Lines 23-25 how “microfluidic devices of the present invention may comprise a damper which reduces or eliminates the fluid oscillation within the fluid channel.”  This is describing how the damper reduces the fluctuation of the velocity of the fluid as it is pumped.  While Chou is silent regarding how much the variations of the fluid flow rate was reduced/eliminated, the examiner holds that one of ordinary skill in the art would recognize that 
Therefore, the examiner holds that it would have been within the general skill level of a worker in the art before the effective filing date of the claimed invention to determine the optimum percentage of oscillations reduction based on the particular application through routine experimentation, and to modify Gilbert (as modified to include Chou’s dampers in view of Claim 1) such that the dampers were able to reduce the variations in the sheath fluid flow rate by more than 95%.  
Regarding Claim 11 Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 1, wherein Gilbert as modified by Chou in view of Claim 1 further teaches:  further comprising: 
a sample fluid damper including a second gas and in fluid communication with the sample fluid channel, the sample fluid damper configured to reduce variations in the sample fluid flow rate by compression and expansion of the second gas in response to fluid flow in the sample fluid channel (As noted in the rejection of Claim 1, Gilbert has been modified in view of Chou to have fluid dampers disposed on the sample fluid channel, sheath fluid channel & microfluidic channel such that the damper was able to reduce variations in the fluid flow rate (as described in Column 27 - Lines 23-25 of Chou).  So the fluid damper disposed on the sample fluid channel would be the “sample fluid damper”, and the fluid damper of Chou includes a gas (see Column 27 - Lines 27-32).).  
Regarding Claim 12, this claim is disclosing the same limitations that were previously recited in Claim 2 (which by virtue of its dependency includes all of the limitations recited in 
Regarding Claim 13 (as being interpreted under 35 USC 112(b) as outlined above), Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 12, wherein Gilbert (as modified by Chou in view of Claim 12) further teaches:  wherein the sheath fluid damper (as noted above, Gilbert was modified in view of Claim 12 to have fluid dampers disposed on the sample fluid channel, sheath fluid channel & microfluidic channel.  So the damper disposed on the sheath fluid channel would be the “sheath fluid damper”) includes a first gas and is configured to reduce variations in a sheath fluid flow rate of the sheath fluid in the sheath fluid channel by compression and expansion of the first gas in response to fluid flow in the sheath fluid channel (Chou teaches how the fluid dampers are able to reduce variations in the fluid flow rate (as described in Column 27 - Lines 23-25 of Chou) where the fluid damper includes a gas (see Column 27 - Lines 27-32).).  
Regarding Claim 14, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 12, wherein Gilbert as modified by Chou in view of Claim 12 further teaches:  further comprising: 
a sample fluid damper, in fluid communication with the sample fluid channel, to reduce variations in a sample flow rate of the sample fluid from the sample fluid inlet to the sorting chamber via the sample fluid channel
Regarding Claim 15, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 14, wherein Gilbert as modified by Chou in view of Claim 14 further teaches:  wherein the sample fluid damper includes a second gas and is configured to reduce variations in the sample flow rate of the sample fluid by compression and expansion of the second gas in response to fluid flow in the sample fluid channel (Gilbert was modified in view of Chou to have fluid dampers disposed on the sample fluid channel, sheath fluid channel & microfluidic channels, where Chou specifies that the dampers include a gas (see Column 27 - Lines 27-32) which is used by the damper to reduce variations in the sample flow rate of the sample fluid by compression/expansion of the gas in response to the fluid flow in the sample fluid channel (see Column 27 - Lines 23-25)).  
Regarding Claim 16, this claim is reciting the same limitation that was previously addressed in the rejection of Claim 5.  Therefore, Claim 16 is rejected under the same prior art & motivations as those used in the rejection of Claim 5.
Regarding Claim 17, this claim is reciting the same limitation that was previously addressed in the rejection of Claim 6.  Therefore, Claim 17 is rejected under the same prior art & motivations as those used in the rejection of Claim 6.
Regarding Claim 18, this claim is reciting the same limitation that was previously addressed in the rejection of Claim 7.  Therefore, Claim 18 is rejected under the same prior art & motivations as those used in the rejection of Claim 7.
Regarding Claim 19, Gilbert in view of Sharpe & Chou teaches the invention as disclosed above in Claim 12, wherein Gilbert as modified by Chou in view of Claim 12 further teaches:  wherein the sheath fluid damper (Gilbert was modified in view of Claim 1 to have fluid dampers (as taught by Chou) which were incorporated into the sample fluid channel, sheath fluid channel, includes at least two gas chambers disposed in series along the sheath fluid channel (Chou: Figure 30B; Column 28 - Lines 23-26).  
Regarding Claim 20, this claim is reciting the same limitation that was previously addressed in the rejection of Claim 10.  Therefore, Claim 20 is rejected under the same prior art & motivations as those used in the rejection of Claim 10.
Regarding Claim 21, this claim is reciting the same limitation that was previously addressed in the rejection of Claim 9.  Therefore, Claim 21 is rejected under the same prior art & motivations as those used in the rejection of Claim 9.

Claims 22 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in further view of Goulpeau (US 2008/0008627 A1) (Goulpeau hereinafter).
Please note that when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  
Regarding Claim 22, Gilbert discloses:  A method of priming using a microfluidic chip (Abstract; Paragraph 54), the microfluidic chip including a sample fluid inlet (15) in fluid communication with a microfluidic channel (19a) via a sample fluid channel (16; Figure 2A), a sheath fluid inlet (11) in fluid communication with the microfluidic channel (19a) via a sheath fluid channel (12 & 13; Figure 2A), the sample fluid channel (16) and the sheath fluid channel (12) in fluid communication with the sorting chamber (Paragraph 37; This describes how the secondary focusing region (19) passes the sheath flow to a particle sorting system which would have some type of “sorting chamber”) via the microfluidic channel 
Gilbert fails to disclose the method comprising:  introducing degassed liquid into the sorting chamber via the sample fluid inlet and the microfluidic channel, wherein the degassed liquid absorbs gas trapped in the sorting chamber
However, Goulpeau is directed to a fluidic microsystem with a microchannel, wherein a degassed liquid is introduced into a microchannel (12) to absorb any gas in the microchannel (Paragraphs 41-42; Goulpeau teaches how the structure of the microchannel is degassed under a vacuum so that the structure can absorb any gas with which it comes into contact AND any gas in the liquid itself.  When this teaching is applied to Gilbert (of having the body of the microfluidic chip degassed), this would have the body of the microfluidic chip removing the gas from the liquid making the liquid a “degassed liquid”.  When this “degassed liquid” is circulated through Gilbert’s sheath flow structure (10) & into the sorting chamber (as described in Paragraph 37), this would result in the pump “introducing degassed liquid into the sorting chamber”.  Since the liquid is a degassed liquid (in that gas has been absorbed from the liquid), the liquid would absorb any gas that it came into contact with (such as any gas that was trapped in the sorting chamber)).  
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Gilbert such that the sorting chamber was primed with a degassed liquid to remove any gas disposed within the sorting chamber.  Having gas within the sorting chamber would impact the operation of the pump by reducing the volume of the sorting chamber.
Regarding Claim 24
HOWEVER, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, then the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 Paragraph IV.A).
Therefore, while both Gilbert & Goulpeau are silent regarding the dimensions of the sorting chamber, the examiner holds that it would have been well within the capabilities of a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the sorting chamber of Gilbert (as modified in view of Claim 22) to have the specific dimensions of a diameter of from 10-30mm and a depth from 2-5mm.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert & Goulpeau as applied to claim 22 above, and further in view of Nichols et al (US 2015/0165347 A1) (Nichols hereinafter).
Regarding Claim 23, Gilbert in view of Goulpeau teaches the method as disclosed above in Claim 22, wherein Gilbert & Goulpeau both fail to teach:  further including: mounting the microfluidic chip vertically such that a purging port is vertically above the sorting chamber; and purging the gas trapped in the sorting chamber via the purging port.  
However, Nichols is directed toward a microfluidic separation system (Paragraph 2) with a collection chamber, where the system eliminates trapped gas within the system using valves to bleed trapped gases out of the system (Paragraph 39). 
Providing a purging port with a valve to allow trapped gas to be removed from the system of Gilbert would provide the benefit of having a mechanical means of ensuring that all of the 
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the sorting chamber of Gilbert (as modified in view of Claim 22) such that it had a purging port vertically above the sorting chamber for the removal of trapped gas in the sorting chamber, as taught by Nichols.  This would provide the benefit of creating a means for a user manually bleed any trapped air from the sorting chamber. 

Response to Arguments
The applicants arguments entered on June 25, 2021 have been fully considered, HOWEVER because the claimed amendments have modified the scope of the claimed invention a new grounds for rejection was necessitated.  Because a new base reference is being used to rejected the amended claims, the applicants arguments regarding how none of the previously cited prior art would read on the amended claims is rendered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.B/Examiner, Art Unit 3746  

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746